     Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 1 of 22



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

---------------------------------------------------------------X
THREE R LLC and OBSTETRICAL                                    :
ASSOCIATES, INC. Individually and on Behalf of : No. 1:18-cv-30133-PBS
Itself and all Others Similarly Situated,                      :
                                                               :
                                    Plaintiffs,                :
                                                               :
                  -against-                                    : SECOND AMENDED CLASS
                                                               : ACTION COMPLAINT
                                                               :
CYNOSURE, INC,                                                 :
                                                               : JURY TRIAL DMANDED
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

                                      INTRODUCTION

       Plaintiffs THREE R LLC and OBSTETRICAL ASSOCIATES, INC.,

(“Plaintiffs”), by and through their undersigned attorneys, allege, upon information and

belief, except as to the allegations concerning Plaintiffs themselves, which Plaintiffs

allege upon personal knowledge, as follows:

                                NATURE OF THE ACTION

       1.      On July 30, 2018, the United States Food and Drug Administration

(“FDA”) announced that it had warned several companies to stop marketing laser devices

for procedures often and colloquially referred to as “vaginal rejuvenation.” As succinctly

explained by FDA Commissioner Dr. Scott Gottlieb, the FDA had

       recently become aware of a growing number of manufacturers marketing “vaginal

       rejuvenation” devices to women and claiming these procedures will treat

       conditions and symptoms related to menopause, urinary incontinence or sexual

       function. The procedures use lasers and other energy-based devices to destroy or



                                             1
     Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 2 of 22



       reshape vaginal tissue. These products have serious risks and don’t have adequate

       evidence to support their use for these purposes. We are deeply concerned women

       are being harmed.

Statement from FDA Commissioner Scott Gottlieb, M.D., on efforts to safeguard

women’s health from deceptive health claims and significant risks related to devices

marketed for use in medical procedures for “vaginal rejuvenation”, dated July 30, 2018,

available at

https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm615130.htm; see

also FDA Warns Against Use of Energy-Based Devices to Perform Vaginal

'Rejuvenation' or Vaginal Cosmetic Procedures: FDA Safety Communication, dated July

30, 2018, available at

https://www.fda.gov/medicaldevices/safety/alertsandnotices/ucm615013.htm (text of

warning) (“July 30, 2018 FDA Warning”).

       2.      As Commissioner Gottlieb further explained, while the FDA had cleared

various laser and other energy-based devices to treat such conditions as abnormal or pre-

cancerous cervical or vaginal tissue or genital warts, “the safety and effectiveness of

these devices hasn’t been evaluated or confirmed by the FDA for ‘vaginal rejuvenation.’”

Id. Nonetheless, companies who produce and sell these devices make “deceptive health

claims” and engage in “deceptive marketing of a dangerous procedure with no proven

benefit,” which he stated was, in a word, “egregious.” Id. As the July 30, 2018 FDA

Warning itself stated, using such devices for vaginal rejuvenation “may lead to serious

adverse events,” including vaginal burns, scarring, pain during sexual intercourse, and

recurring/chronic pain. July 30, 2018 FDA Warning.




                                             2
       Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 3 of 22



        3.     Defendant Cynosure, Inc., (“Defendant” or “Cynosure”) is one of the

companies that has engaged in this egregious “deceptive marketing of a dangerous

product”. It has unabashedly marketed and sold its MonaLisa Touch laser system as a

vaginal rejuvenation device with promises that it will increase intimacy and improve

sexual function – which, as the FDA can hardly have been clearer – are purposes for

which it was not approved by the FDA and for which use there is no proven benefit. The

MonaLisa Touch is a most expensive device – costing doctors and health practices

$150,000 or more.

        4.     Plaintiffs Three R LLC and Obstetrical Associates, Inc. (“Obstetrical

Associates”) have suffered economic injury directly as a result of Cynosure’s false and

deceptive marketing scheme. Plaintiff Three R LLC has, for two years, been making

payments on a lease to purchase a MonaLisa Touch for purposes of treating vaginal

atrophy. The aggregate lease payments exceed $200,000. Plaintiff Obstetrical

Associates purchased a MonaLisa Touch from Cynosure for approximately $140,000.

Obstetrical Associates took out a loan to pay for a portion of the purchase price, and it

continues to make payments on the loan. In light of the July 30, 2018 FDA Warning,

Plaintiffs can no longer use the MonaLisa Touch unit, although loan payments remain

due.

        5.     Accordingly, to address the financial injury caused by Defendant’s

unlawful deceptive selling of a dangerous medical device for purposes for which the

FDA did not approve and for which the device has no proven benefit, Plaintiffs bring this

action against Cynosure on their own behalf and on behalf of those others similarly

situated for breach of the implied warranty of merchantability and fitness for a particular




                                             3
     Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 4 of 22



purpose and violation of Massachusetts’ Consumer Protection Act, Mass. Gen. Laws ch.

93A and/or other similar laws in effect in other states.

                              JURISDICTION AND VENUE

        6.      This Court has Jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. §

1332(d) and the Class Action Fairness Act (“CAFA”). The parties are minimally diverse

and the amount in controversy exceeds $5,000,000, exclusive of interest and costs.

        7.      Plaintiffs’ claims involve matters of national or interstate interest.

        8.      Defendant is subject to personal jurisdiction in that Cynosure’s principal

place of business is in this District.

        9.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 as Cynosure

resides in this District and a substantial part of the events or omissions giving rise to the

claims occurred in this District.

                                         THE PARTIES

        10.     Plaintiff Three R LLC, was, at all relevant times, a limited liability

corporation headquartered in Rhode Island. Its owners are all natural persons domiciled

in the State of Rhode Island.

        11.     Plaintiff Obstetrical Associates, was, at all relevant times, a corporation

headquartered in Massachusetts and incorporated in Massachusetts.

        12.     Cynosure is a corporation incorporated in Delaware and maintains its

principal place of business at 5 Carlisle Road, Westford, MA 01886.

        13.     Cynosure was and is doing business in the State of Massachusetts,

including Middlesex County.




                                               4
     Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 5 of 22



                               STATEMENT OF FACTS

The MonaLisa Touch

       14.     The MonaLisa Touch is a laser system manufactured and marketed by

Cynosure. The marketing of the device by Cynosure was, upon information and belief,

directed from and disseminated by Cynosure from its corporate headquarters in

Massachusetts.

       15.     In its July 24, 2018 letter to Cynosure, Inc. the FDA stated that the

MonaLisa Touch had been cleared “for incision, excision, ablation, vaporization and

coagulation of body soft tissues in medical specialties including aesthetic (dermatology

and plastic surgery), podiatry, otolaryngology (ENT), gynaecology, neurosurgery,

orthopaedics, general and thorasic surgery (including open and endoscopic), dental and

oral surgery and genitourinary surgery.” July 24, 2018 Letter from Cesar A. Perez, PhD,

Chief of the Surveillance and Enforcement Brach, Division of Premarket and Labeling

Compliance, Office of Compliance, Center for Devices and Radiological Health to

Connie Hoy, Official Correspondent, Cynosure, Inc.

       16.     On July 30, 2018, the FDA issued a warning in which it stated that it had

not “cleared or approved for marketing” the MonaLisa Touch, or any such “energy based

devices,” for purposes of “vaginal rejuvenation” or “any symptoms related to menopause,

urinary incontinence, or sexual function.” July 30, 2018 FDA Warning.

       17.     The FDA explained that vaginal rejuvenation is “an ill-defined term;

however, it is sometimes used to describe non-surgical procedures intended to treat

vaginal symptoms and/or conditions including, but not limited to: vaginal laxity; vaginal

atrophy, dryness or itching; pain during sexual intercourse; pain during urination; [or]




                                             5
     Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 6 of 22



decreased sexual sensation.” Id. The term has received substantial popular and

colloquial use over the last several years.

Cynosure Markets the MonaLisa Touch As a Vaginal Rejuvenator

       18.     Cynosure unabashedly markets the MonaLisa Touch as a vaginal

rejuvenator.

       19.     During the relevant period, the MonaLisa Touch’s website,

www.smilemonalisa.com (“the “Website”), essentially described the MonaLisa Touch as

a vaginal rejuvenator and markets it for such uses. It stated that the MonaLisa Touch is

“[a] treatment that renews intimacy and changes lives” and “[a] treatment for the painful

symptoms of menopause, including intimacy.” As depicted on the Website, the

MonaLisa Touch contains a probe meant to be inserted into the vagina that shoots a laser

onto the vaginal wall:




       20.     On the Website, Defendant affirmatively represented and stated that

“[t]here are virtually no side effects or discomfort with this treatment.”

       21.     The Website featured several testimonials. In “Melinda’s Story,” a

woman on whom the MonaLisa Touch was used stated:

       So, I’m single, & I had gone a little stretch without being in an intimate
       relationship. And then I was in an intimate relationship and I noticed that I
       kept on pushing away, because it was painful. I thought maybe I wasn’t


                                              6
     Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 7 of 22



       attracted to the person enough, or he wasn’t doing his job or something
       (laugh). You know…seriously. And it really wasn’t until later that I started
       realizing this was my body that was having a reaction, to be honest with
       you. I actually did notice a difference after my first procedure, and then
       going back for the second, a huge difference there for me, because I was an
       unusual case. Then between second and third again just for me you know
       like a total opening, a softening, receptivity, sensitivity, that I just hadn’t
       had for years and years and years. And so now it’s like Yah, bring it on
       (laugh). Probably what this procedure, the MonaLisa Touch did for me is it
       gave me back confidence. I’m single, and it made me want to date again. I
       can feel like I can have a full relationship. So, I feel like I don’t have to hold
       back anymore. I can be spunky, and playful & confident, & alive & vibrant,
       & just bring everything that I have back to the table, because I think I was
       holding back. And there’s no need to. There’s really no need to hold back
       anymore.”

http://www.smilemonalisa.com/melindas-story/. As of this date, the transcript of the

Melinda’s Story video remains available online, though the Melinda’s Story video itself,

and other client testimonial videos, was removed from the MonaLisa Touch homepage on

or about August 10, 2018.

       22.     Other marketing materials similarly clarify that the MonaLisa Touch is

marketed for, and meant to be used for, vaginal rejuvenation. Accessories for the

MonaLisa touch include vaginal probes. Candidates for the MonaLisa Touch include

“[p]atients who present with gynecologic changes due to decrease in estrogen.”

       23.     Nowhere on the Website or other marketing materials does Defendant

state that the MonaLisa Touch was not approved for vaginal rejuvenation purposes; to the

contrary, Defendant implies that the device has been approved by the FDA for this

purpose.

       24.     Indeed, nowhere on the Website does Defendant materially state or

explain or market the MonaLisa Touch for the purposes for which the FDA did, in fact,

approve the device for use.




                                               7
     Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 8 of 22



       25.     Upon information and belief, the MonaLisa Touch is sold or leased by

Defendant through related parties throughout the Country. The Website indicates that

providers use the MonaList Touch in at least the following states: Alabama, California,

Florida, Georgia, Indiana, Illinois, Kentucky, Lousiana, Michigan, New Jersey, New

York, North Carolina, Pennsylvania, Rhode Island, Ohio, South Carolina, Tennessee,

Texas, and Wisconsin.

Using the MonaLisa Touch for Vaginal Rejuvenation Presents a Significant Risk of
Harm

       26.     On July 30, 2018, the FDA issued a “Safety Communication” entitled,

“FDA Warns Against Use of Energy-Based Devices to Perform Vaginal 'Rejuvenation' or

Vaginal Cosmetic Procedures: FDA Safety Communication.” July 30, 2018 FDA

Warning.”

       27.     The July 30, 2018 FDA Warning was directed at patients and “health care

providers who perform vaginal procedures using energy-based devices.” Id.

       28.     It states that treating vaginal rejuvenation “or any symptoms related to

menopause, urinary incontinence, or sexual function” through the application of “energy-

based therapies to the vagina may lay to serious adverse events, including vaginal burns,

scarring, pain during sexual intercourse, and recurring/chronic pain.” Id.

       29.     The FDA added that “certain device manufacturers may be inappropriately

marketing their energy-based devices for uses,” like vaginal rejuvenation, “that are

outside of their cleared or approved intended uses.” Id.

       30.     The MonaLisa Touch is one such device and Defendant was one of the

manufacturers to which the FDA directed its warning. The MonaLisa Touch is a device




                                             8
     Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 9 of 22



that can cause serious adverse events, including vaginal burns, scarring, pain during

sexual intercourse, and recurring/chronic pain.

       31.     In marketing and selling the MonaLisa Touch for purposes of vaginal

rejuvenation, Cynosure did not disclose that the MonaLisa Touch may be unsafe for

vaginal rejuvenation, and, rather, impliedly or expressly represented that it would be safe

for vaginal rejuvenation. Cynosure’s actions were knowing or willful.

       32.     Unless enjoined, Cynosure will continue to market and sell the MonaLisa

Touch for purposes of vaginal rejuvenation.

Plaintiff Three R LLC Could Not Use the MonaLisa Touch After Its Dangers Were
Disclosed

       33.     The business relationship between Plaintiff Three R LLC and Cynosure

began when Cynosure called asking to send a company representative to make a

presentation about the MonaLisa Touch.

       34.     On or about early April 2016, a Cynosure representative named Andrew

subsequently had a meeting with and made an in-person presentation to Dr. Marilyn

Powers. Marilyn Powers is a partner of Three R LLC. On or about the period of the next

six weeks, Andrew made two or three additional, in-person presentations to both Dr.

Powers and Dr. Salk, the President of Three R LLC. During these meetings with Three R

Andrew marketed the MonaLisa Touch as a device that would be used for vaginal

rejuvenation. Three R explained during these meetings with Andrew that it was

interested in a MonaLisa Touch for purposes of treating vaginal atrophy (colloquially, for

purposes of vaginal rejuvenation).

       35.     During his presentations, Andrew also discussed finances. He explained

that a certain number of patients could be treated per month with the MonaLisa Touch,



                                              9
    Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 10 of 22



and that the treatment would be profitable for the providers. Andrew talked about how

much to bill patients for a series of treatments. He said the MonaLisa Touch presented

no risk to patients. This statement was made while discussing using the MonaLisa Touch

for purposes of vaginal rejuvenation. Andrew also represented that the MonaLisa Touch

was FDA approved but failed to explain that it was not FDA approved for purposes of

treating vaginal atrophy.

       36.     In marketing and selling the MonaLisa Touch for purposes of vaginal

rejuvenation, Andrew, during his meetings with Three R (referenced above), did not

disclose that the MonaLisa Touch may be unsafe for vaginal rejuvenation, and, rather,

impliedly or expressly represented that it would be safe for vaginal rejuvenation.

       37.     Additionally, Andrew discussed a marketing budget during his

presentations. He advised that Cynosure would reduce the purchase price by a certain

amount, and that the amount of the discount could be put toward marketing.

       38.     Andrew then directed Dr. Salk to Heartland Business Credit, which is, on

information and belief, the agent of Cynosure.

       39.     Three R LLC’s MonaLisa Touch was leased on May 31, 2016 from

Heartland Business Credit by Caring for Women, Inc., a related company operating in the

same medical office as Three R LLC and acting as its agent for purposes of the lease.

The lease was a purchase lease. The total lease payment over a 66 month period is

$204,076.00. Caring for Women, Inc. is owned by Drs. Salk, Powers, and Wortman, the

three partners in Three R LLC.

       40.     The purpose of the lease was to obtain a unit that would treat vaginal

atrophy and remedy such atrophy through vaginal rejuvenation. Three R LLC has made




                                            10
    Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 11 of 22



the payments on the lease and has received all revenue from operation of the MonaLisa

Touch, and is obligated to make all future payments on the lease on behalf of Caring for

Women, Inc.

       41.     After the lease was signed, Cynosure informed Dr. Salk and Dr. Powers

that if they could provide demonstrations of the MonaLisa Touch to other providers, and

if those providers purchased or leased the MonaLisa Touch, Cynosure would provide a

certain amount of money. On two occasions, providers came to observe Dr. Salk and Dr.

Powers use the MonaLisa Touch. One of those providers then leased or purchased the

device, and Cynosure extended the promised check.

       42.     After the MonaLisa Touch was leased, Cynosure arranged MonaLisa

Touch trainings for Dr. Salk and Dr. Powers all in furtherance of its use for correcting

vaginal atrophy. Likewise, on or about June 2016, Dr. Powers attended a training in

Cincinnati with Dr. Jeff Dell and on or about early June 2016, Dr. Salk attended a

training in Tennessee with Dr. Mickey Karram. These trainings featured, presentations

with slides that contained MonaLisa Touch branding and were, upon information and

belief, created or provided by Cynosure, and all related to the use of the device for

correcting vaginal atrophy.

       43.     Subsequent to the lease, Cynosure directed Dr. Powers to a Cynosure

employee named Gregory Jeanty who advised on media issues. Mr. Jeanty advised on

how to order pamphlets and posters discussing the MonaLisa Touch. Cynosure

connected Three R LLC with WebMD, which helped design a website for Three R LLC,

which was doing business under the name “Revive.” The website was

www.revivegyn.com. That webpage linked to the Cynosure webpage. The




                                             11
    Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 12 of 22



www.revivegyn.com webpage identified a dedicated phone number that patients could

call to speak with Three R LLC to arrange treatments.

       44.     Cynosure also advised Three R LLC to send a letter to phyicians and

patients. A letter was then created on Revive letterhead so Three R could contact patients

and other providers about the MonaLisa Touch.

       45.     On August 2, 2018, Caring for Women, Inc. received a letter from

Cynosure advising it of the July 30, 2018 FDA Warning.

       46.     At that point, providers, including Plaintiff and the Class Members, could

not use the MonaLisa Touch on patients because if they did so, they would subject

patients to potential adverse harms and subject themselves to the possibility of substantial

liability. As such, Three R LLC immediately stopped using the MonaLisa Touch. It took

down the www.revivegyn.com webpage.

       47.     Three R LLC continues and remains obligated to make lease payments for

a device that cannot be safely or economically used. The device is unmerchantable

and/or unfit for the particular purpose for what it was marketed and sold by Defendant.

       48.     Following the FDA announcement, Drs. Salk and Powers met with

patients who received treatment with the MonaLisa Touch and were scheduled to receive

additional treatments. They informed the patients that they would no longer be offering

the treatment, and refunded the patients for any prepaid treatments the patients will not be

receiving. These refunds were paid by Three R LLC.

Plaintiff Obstetrical Associates Could Not Use the MonaLisa Touch After Its Dangers
Were Disclosed

       49.     The business and contractual relationship between Plaintiff Obstetrical




                                            12
    Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 13 of 22



Associates and Cynosure began when a Cynosure representative, likely Christopher

Andrew, reached out in the Spring of 2015 regarding the MonaLisa Touch.

       50.      On or about February 2015, Christopher Andrew of Cynosure visited

Obstetrical Associates and explained that the MonaLisa Touch was a revolutionary

treatment for vaginal atrophy with no negatives. Andrew communicated that the device

was FDA approved but in so doing failed to explain that it was not FDA approved for the

purposes of treating vaginal atrophy. Dr. Stephen Gagliardi, the President and sole owner

of Obstetrical Associates, understood this to mean that the MonaLisa Touch was FDA

approved for purposes of treating vaginal atrophy, which is the only use that was

discussed with him.

       51.     On or about March 31, 2015, Obstetrical Associates purchased a

MonaLisa Touch directly from Cynosure for approximately $140,000. Obstetrical

Associates paid a portion of the purchase price and financed the balance with a loan.

       52.     The purpose of the purchase was to obtain a unit that would treat vaginal

atrophy and remedy such atrophy through vaginal rejuvenation.

       53.     Subsequent to the purchase, Cynosure arranged for a training session with

Dr. Mickey Karram. Dr. Gagliardi was unable to attend. On or about May 2015, Dr.

Gagliardi took a training course with a Dr. Jeffrey Dell. The training featured,

presentations with slides that contained MonaLisa Touch branding and were, upon

information and belief, created or provided by Cynosure, and were provided with respect

to the use of the device for correcting vaginal atrophy.

       54.     Cynosure also provided Obstetrical Associates with a Waiting Room DVD

for the MonaLisa Touch, as well as posters and marketing support.




                                             13
    Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 14 of 22



       55.      Dr. Gagliardi learned about the FDA warning on or about August 2018.  

       56.      At that point, providers, including Plaintiff Obstetrical Associates and the

Class Members, could not use the MonaLisa Touch on patients because if they did so,

they would subject patients to potential adverse harms and subject themselves to the

possibility of substantial liability. As such, Obstetrical Associates immediately stopped

using the MonaLisa Touch.

       57.      Obstetrical Associates continues and remains obligated to make loan

payments for a device that cannot be safely or economically used. The device is

unmerchantable and/or unfit for the particular purpose for what it was marketed and sold

by Defendant.

                                CLASS ALLEGATIONS

       58.      Plaintiffs sue on their own behalf and on behalf of on behalf of all

purchasers or lessors of the MonaLisa Touch (the DEKA SmartXide Laser System or

similar model) nationwide (the “Class”), pursuant to FED. R. CIV. P. 23(a), (b)(2) and

(b)(3) seeking to assert the claims set forth below.

       59.      The Class is so numerous that joinder of all members is impracticable.

Although the precise number of MonaLisa Touch owners is unknown, the Website

identifies 99 healthcare providers who used the MonaLisa Touch just within 300 miles of

Westford, Massachusetts alone. The number sold and identity of all purchasers of the

MonaLisa Touch is known to Defendant, is readily identifiable, and can be located

through Defendant’s records.




                                             14
    Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 15 of 22



       60.     There are questions of law and fact common to the members of the Class

and that predominate over any questions solely affecting the individual members of the

Class. Questions of fact and law common to the Class that will materially advance the

litigation include, without limitation:

               a.      Whether Defendant marketed the MonaLisa Touch for vaginal

                       rejuvenation purposes;

               b.      Whether such purposes were uses unapproved by the FDA for the

                       device;

               c.      Whether Defendant impliedly or directly represented that the

                       MonaLisa Touch had been approved for such purposes by the FDA

                       or failed to inform those to whom Defendant marketed and sold the

                       MonaLisa Touch that it had not been approved for such purposes by

                       the FDA;

               d.      Whether the use of the MonaLisa Touch for the unapproved

                       purposes for which Defendant marketed the device presents a threat

                       of possibly causing adverse events, including vaginal burns,

                       scarring, pain during sexual intercourse, and recurring/chronic pain

                       such that the threat of such events renders the device

                       unmerchantable or unfit for its intended purposes;

               e.      Whether Defendant explicitly or impliedly sold the MonaLisa

                       Touch as a device that did not present a threat of possibly causing

                       adverse events, including vaginal burns, scarring, pain during sexual

                       intercourse, and recurring/chronic pain and/or whether Defendant




                                            15
    Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 16 of 22



                       withheld or omitted such material facts as to the threat of possibly

                       causing such adverse events from those to whom it marketed and

                       sold the device;

                f.     Whether Cynosure is liable for all damages claimed by Plaintiffs and

                       the Class, including, without limitation, compensatory, punitive

                       and/or    statutory   damages,    restitution,   interest,   costs   and

                       disbursements, and attorneys’ fees; and

                g.     Whether Cynosure should be enjoined from continuing to market

                       and sell the MonaLisa Touch in a misleading and deceptive manner,

                       as set forth in this Complaint.

        61.     Plaintiffs’ claims are typical of the claims of the members of the Class.

Plaintiffs have the same interests in this matter as all other members of the Class.

        62.     Plaintiffs are adequate class representatives, are committed to pursuing this

action and have retained competent counsel experienced in class action litigation.

        63.     Class certification of Plaintiffs’ claims is appropriate pursuant to FED. R.

CIV. P. 23(b)(2) because Cynosure has acted or refused to act on grounds generally

applicable to the Class, making appropriate both declaratory and injunctive relief with

respect to the Class under the causes of action set forth herein, which are alleged in the

alternative.   The members of the Class are also entitled to injunctive relief to end

Cynosure’s common and uniform policy under the claims set forth herein.

        64.     Class certification of Plaintiffs’ claims is also appropriate pursuant to FED.

R. CIV. P. 23(b)(3) because questions of law and fact common to the Class predominate

over questions affecting only individual members of the Class, and because a class action




                                             16
     Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 17 of 22



is superior to other available methods for the fair and efficient adjudication of this

litigation.

        65.     Plaintiffs know of no difficulty that would be encountered in the

management of this litigation that would preclude its maintenance as a class action.

                     FIRST CLAIM FOR RELIEF:
 DECEPTIVE ACTS OR PRACTICES PROHIBITED BY MASSACHUSETTS
GEN. LAWS ch.93A AND/OR OTHER SIMILAR LAWS IN EFFECT IN OTHER
                                STATES
               (Brought on Behalf of Plaintiffs and the Class)

        66.     Plaintiffs incorporate by reference paragraphs 1-65 as though fully set

forth herein.

        67.     Cynosure, Plaintiffs, and the Class members are “persons” within the

meaning of Mass. Gen. Laws ch. 93A, § 1(a).

        68.     Cynosure is engaged in “trade” or “commerce” within the meaning of

Mass. Gen. Laws ch. 93A, § 1(b).

        69.     The Massachusetts unfair trade practices protection law (“Massachusetts

Act”) prohibits “unfair or deceptive acts or practices in the conduct of any trade or

commerce.” Mass. Gen. Laws ch. 93A, § 2.

        70.     In the course of its business, Cynosure, through its agents, employees,

and/or subsidiaries, violated the Massachusetts Act as detailed in this Complaint.

Specifically, in marketing, offering for sale, and selling the MonaLisa Touch for vaginal

rejuvenation purposes notwithstanding that it was not approved by the FDA for those

purposes and notwithstanding that such use presented a risk of harm to those patients

upon whom the device would be used, Cynosure engaged in one or more of the following

unfair or deceptive acts or practices as prohibited by Mass. Gen. Laws ch. 93A, § 2:




                                             17
    Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 18 of 22



               a. Causing likelihood of misunderstanding as to the fitness and safety of

                   the MonaLisa Touch for purposes of vaginal rejuvenation;

               b. Representing that the MonaLisa Touch has approval, characteristics,

                   uses, or benefits that it does not have;

               c. Representing that the MonaLisa Touch is of a particular standard,

                   quality and grade when it is not; and/or

               d. Using or employing deception, fraud, false pretense, false promise or

                   misrepresentation, or the concealment, suppression or omission of a

                   material fact with intent that others rely upon such concealment,

                   suppression or omission, in connection with the advertisement and sale

                   of the Mona Lisa Touch, whether or not any person has in fact been

                   misled, deceived or damaged thereby.

       71.     Defendant’s misleading scheme and concealment of the true

characteristics of the MonaLisa Touch and its selling of the device as usable for vaginal

rejuvenation purposes, which was information as to which it had or should have had

superior knowledge as a maker and seller of medical devices and upon which Three R

and Obstetrical Associates and the Class relied, were material to Three R and Obstetrical

Associates and the Class, as Defendant intended. Had they known the truth, Three R and

Obstetrical Associates and the Class would not have purchased or leased the MonaLisa

Touch, or—if the MonaLisa Touch’s true nature had been disclosed—would have paid

significantly less for the MonaLisa Touch or leased it for significantly less.

       72.     Cynosure had an ongoing duty to Plaintiffs and the Class to refrain from

unfair and deceptive practices under the Massachusetts Act in the course of its business.




                                             18
    Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 19 of 22



Specifically, Cynosure owed Plaintiffs and Class members a duty to disclose all the

material facts concerning the MonaLisa Touch because it possessed exclusive knowledge

that it intentionally concealed it from Plaintiffs and the Class, and/or it made

misrepresentations that were rendered misleading because they were contradicted by

withheld facts.

        73.       Plaintiffs and the Class members suffered ascertainable loss and actual

damages as a direct and proximate result of Cynosure’s concealment, misrepresentations,

and/or failure to disclose material information.

        74.       Cynosure’s violations present a continuing risk to Plaintiffs and the Class,

as well as to the general public. Cynosure’s unlawful acts and practices complained of

herein affect the public interest.

        75.       Plaintiffs and the Class seek an order pursuant to Mass. Gen. Laws ch.

93A § 9 enjoining Cynosure’s unfair and/or deceptive acts or practices, and awarding

damages, punitive damages, and any other just and proper relief available under the

Massachusetts Act.

                     SECOND CLAIM FOR RELIEF:
BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY AND FITNESS
                     FOR A PARTICULAR PURPOSE
  (Mass. Gen. Laws Ch. 106 §§ 2-314 and 2A-212 AND/OR OTHER SIMILAR
                  LAWS IN EFFECT IN OTHER STATES)
                (Brought on Behalf of Plaintiffs and the Class)

        76.       Plaintiffs incorporate by reference paragraphs 1-65 as though fully set

forth herein.

        77.       Cynosure was at all relevant times a “merchant” with respect to the

MonaLisa Touch under Mass Gen. Laws ch. 106 § 2-104(1) and is a “seller” under § 2-

103(1) (d) and/or other similar laws in effect in other states.



                                               19
    Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 20 of 22



        78.     The MonaLisa Touch is and was at all relevant times “goods” within the

meaning of Mass. Gen. Laws ch. 106 §§ 2-105(1) and 2A-103(1)(h) and/or other similar

laws in effect in other states.

        79.     A warranty that the MonaLisa Touch was in merchantable condition and

fit for its ordinary purpose for which it was used and/or for which it was intended to be

used by Defendant in selling it is implied by law pursuant to Mass. Gen. Laws ch. 106 §§

2-314 and 2A-212 and/or other similar laws in effect in other states.

        80.     Cynosure sold the MonaLisa Touch though the MonaLisa Touch was not

merchantable and/or fit for the purpose for which it was intended to be used by

Defendant in violation of these implied warranties.

        81.     Cynosure’s breaches of the implied warranty of merchantability and/or

fitness for a particular purposes caused damage to the Plaintiff and the Class. The amount

of damages due will be proven at trial.

                            THIRD CLAIM FOR RELIEF:
                               UNJUST ENRICHMENT
                      (Brought on Behalf of Plaintiffs and the Class)

        82.     Plaintiffs incorporate by reference paragraphs 1-65 as though fully set

forth herein.

        83.     By virtue of the actions set forth above, Cynosure has received monies

from its sales of the MonaLisa Touch, which monies were derived from Plaintiffs and the

other members of the Class pursuant to their purchases and/or leases of the MonaLisa

Touch. When considered under the totality of the circumstances, particularly given

Cynosure’s false, misleading, and/or deceptive sales practices, Cynosure has been

unjustly enriched to the detriment of Plaintiffs and the other members of the Class.




                                             20
    Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 21 of 22



       84.     Cynosure’s retention of some or all of the monies it gained through its

wrongful acts and practices would be unjust considering the circumstances of its

obtaining those monies.

       85.     Cynosure should be required to disgorge its unjustly obtained monies and

to make restitution to Plaintiffs and the other members of the Class, in an amount to be

determined, of the monies by which it has been unjustly enriched.

                                PRAYER FOR RELIEF

       Wherefore, Plaintiffs, on behalf of themselves and all others similarly situated,

pray for judgment against Defendant as follows:

               A.     For an Order certifying the Class and any other appropriate

                      subclasses thereof under the appropriate provisions of Federal Rule

                      of Civil Procedure 23, and appointing Plaintiffs and their counsel

                      to represent such Classes and subclasses as appropriate under Rule

                      23(g);

               B.     For injunctive relief;

               C.     For compensatory, equitable, and/or restitutionary damages

                      according to proof and for all applicable statutory damages under

                      the causes of action set forth herein;

               D.     For an award of attorneys’ fees and costs;

               E.     For prejudgment interest and the costs of suit; and

               F.     For such other and further relief as this Court may deem just and

                      proper.




                                               21
     Case 1:18-cv-30133-PBS Document 51 Filed 01/04/19 Page 22 of 22



                            DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand

a trial by jury on all questions of fact raised by the Complaint.

Dated: January 4, 2018
       Rye Brook, NY
                                                By:_________________________________ .
                                                Fran L. Rudich
                                                Seth R. Lesser (admitted pro hac vice)
                                                Michael H. Reed (admitted pro hac vice)
                                                KLAFTER OLSEN & LESSER LLP
                                                Two International Drive, Suite 350
                                                Rye Brook, New York 10573
                                                Telephone: (914) 934-9200

                                                Michael A. Galpern (admitted pro hac vice)
                                                Eric G. Kahn (admitted pro hac vice)
                                                JAVERBAUM WURGAFT HICKS KAHN
                                                WIKSTROM & SININS, P.C.
                                                100 Century Parkway, Suite 305
                                                Mount Laurel, NJ 08054
                                                Telephone: (973) 379-4200

                                                ATTORNEYS FOR PLAINTIFFS AND THE
                                                CLASS




                                              22
